Citation Nr: 0519477	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
osteoarthritis, right ankle.

2.  Entitlement to service connection for post-traumatic 
osteoarthritis, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from January 1987 to August 
1991.

This appeal arises from a February 1998 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for post-traumatic osteoarthritis of the right 
knee and ankle.  


REMAND

The veteran contends that he developed osteoarthritis of the 
right knee and ankle due to injuries in active service.  

The veteran's service medical records document a right ankle 
sprain in December 1987 and right knee injuries in September 
1988 and August 1989.  In June 1995, the veteran's private 
physician reported that the veteran injured his right knee 
and ankle in the Army in 1987 or 1988.  In August 1996, the 
veteran underwent a VA examination in which he was diagnosed 
with "osteoarthritis right ankle post trauma 1987 and right 
knee post trauma 1988."  However, neither the private 
physician nor the VA examiner explained the basis for their 
respective opinions relating the veteran's current 
disabilities to service.  Moreover, there is no other 
evidence of treatment for right ankle and knee osteoarthritis 
subsequent to these two opinions.  In addition, in a June 
2003 RO hearing, the veteran reported that he was not getting 
current treatment of his ankle or knee.  As a result, it is 
not clear what the veteran's current disabilities are, if 
any.  Therefore, the veteran should be scheduled for another 
VA examination in order to obtain a current diagnosis and 
substantiated nexus opinion.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should make arrangements to 
have the veteran undergo an examination 
in order to ascertain the nature of his 
current right ankle and knee 
disabilities, if any and the proper 
diagnoses thereof.  The examiner should 
also render an opinion for the record as 
to whether it is at least as likely as 
not (i.e. at least 50 percent 
probability or more) that any current 
right ankle or knee disabilities, 
including osteoarthritis, were incurred 
or aggravated in service.  All indicated 
tests and x-ray examinations should be 
conducted.  The examiner should provide 
the rationale for the opinion.  The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated in the examination 
report.

2.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



